Chief Justice Quiñones,
after making the above statement of the case, rendered the following opinion of the court.
While it is true that in accordance with Article 1858 of the new Civil Code, cited by the Registrar in his decision, ownership and other property rights prescribe by possession for ten years as to persons present, and for twenty years with regard to those absent with good faith and with a proper title, which undoubtedly repeals the provisions of the Judicial Order of April 4, 1899, on the subject, this should be understood without prejudice to the provisions of Article 1840 of the same Code, according to which “prescription which began to run before the publication of this Code, shall be governed by the prior laws”; and inasmuch as from the date of the entry of possession of the farm in question, to the day when the certificate was presented at the Registry of Property, there has been a lapse of more than the six years of uninterrupted possession required by said Judicial Order of April 4th, to acquire by prescription the ownership of real estate, both as to present and absent persons, and to which provision a retroactive effect was expressly given, it follows that the conversion applied for by appellant Gaspar Vila y Mayans, should be made by the Registrar.
In view of the legal provisions cited above, the decision of the Registrar of Property of San Juan, which has led to the present appeal, is reversed and the conversion of the entry of possession in. the Registry of Property of the property in question into a record of ownership, is declared legal and obligatory on the part of the Registrar.
The certificate presented shall be returned, together with a copy of this decision, to the Registrar of Property for compliance therewith and other proper purposes.
*161Messrs. Associate Justices Hernandez, Figueras, Sulzba-cher and MacLeary, concurring.